United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2322
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Joseph M. Sims

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: February 13, 2020
                            Filed: February 27, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Joseph Sims appeals after he pleaded guilty--pursuant to a Fed. R. Crim. P.
11(c)(1)(C) plea agreement containing an appeal waiver--to a felon-in-possession
offense, and the district court1 imposed a prison term within the agreed-upon range.
On appeal, Sims’s counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver,
and challenging the substantive reasonableness of Sims’s prison term. In pro se
briefs, Sims asserts that he received ineffective assistance of counsel, and that his
conviction is invalid under Rehaif v. United States, 139 S. Ct. 2191 (2019).

       We decline, at this time, to address Sims’s ineffective-assistance claims. See
United States v. Hernandez, 281 F.3d 746, 749 (2002) (in general, ineffective-
assistance claim is not cognizable on direct appeal; such claim is properly raised in 28
U.S.C. § 2255 action). And we conclude that the district court did not plainly err
under Rehaif given Sims’s prior conviction for unlawful use of a firearm by a felon
and his admission at the sentencing hearing that he “knew [he] should not have had
that gun because [he did] not have the legal right to possess a firearm.” See United
States v. Williams, 776 F. App’x 387, 388 (8th Cir. 2019). As to the substantive-
unreasonableness issue, we enforce the appeal waiver. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (this court reviews de novo validity and applicability of
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (appeal waiver will be enforced if appeal falls within scope of waiver, defendant
knowingly and voluntarily entered into plea agreement and waiver, and enforcing
waiver would not result in miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________


      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                          -2-